The facts in this appeal are similar to New York CentralRailroad Co. v. Brown, ante, 74, and the principles of law involved are the same. *Page 83 
In the Brown Case the consignor ordered coal in transit to be delivered to A.F. Weast to order, and he directed delivery to Holmes Coal Co. The Holmes Coal Co. did not pay the charges, bankruptcy having intervened and we held that the original consignee was liable for the unpaid freight charges.
In this case four cars of coal were shipped by one consignor and a fifth by another, to defendant as consignee, charges collect. The cars arrived in Detroit over plaintiff's line and the consignee, defendant Guyan Coal  Coke Company, gave the carrier reconsigning orders instructing to divert the cars to A.F. Weast. Before delivery to Weast, plaintiff was directed by Weast to divert the coal to the Holmes Coal Company. As in theBrown Case, supra, the freight charges were not collected on delivery to Russell DuPuis doing business as Holmes Coal Co., he, A.F. Weast, The Weast Coal Company, and defendant, all being on plaintiff's 96-hour credit list, the same being permitted by I.C.C. regulations. Shortly after delivery of the coal, DuPuis was adjudicated a bankrupt. The carrier filed a claim against DuPuis, received nothing and no dividends having been paid to creditors in the bankrupt estate, plaintiff then claimed that defendant was liable for the unpaid charges amounting to $729.70.
The trial court, sitting without a jury, found for plaintiff and against defendant in the amount stated.
Defendant appeals.
This case is controlled by New York Central R. Co. v. Brown,ante, 74, and the judgment is affirmed, with costs.
FEAD, C.J., and NORTH, WIEST, BUTZEL, SHARPE, POTTER, and CHANDLER, JJ., concurred. *Page 84